Citation Nr: 9905964	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  94-39 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, currently diagnosed as 
paranoid schizophrenia, and whether that evidence is 
sufficient to warrant a grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1977 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which found that new and material evidence had not 
been received to reopen a claim for service-connection for an 
acquired psychiatric disorder.

On appeal, the case was remanded to the RO for further 
development by decision dated in February 1997.  In addition, 
an expert medical opinion was requested by the Board in 
November 1998.  The requested developments have been 
accomplished and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
psychiatric disorder by decision dated in September 1989.  
The RO's September 1989 decision represents the last final 
disallowance of entitlement to service connection for an 
acquired psychiatric disorder on any basis.

2.  The evidence submitted subsequent to the RO's denial of 
service connection for an acquired psychiatric disorder is 
new and, when viewed in connection with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the claim.

3.  The record reflects that the veteran's acquired 
psychiatric disorder, currently diagnosed as paranoid 
schizophrenia, was most likely incurred in or aggravated by 
active duty. 


CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the RO's decision 
denying entitlement to service connection for an acquired 
psychiatric disorder is new and material; therefore, the 
veteran's claim has been reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.156 (1998).

2.  The veteran's acquired psychiatric disorder, currently 
diagnosed as paranoid schizophrenia, was incurred during 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.156 (1998).

When a veteran seeks to reopen a claim based on new evidence, 
the Board must first determine whether the veteran has 
submitted new and material evidence.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  New and material evidence is defined 
as evidence not previously submitted which bears directly and 
substantively on the matter under consideration.  It can be 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1998); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If the Board determines that new and material 
evidence has been added to the record, the claim is reopened 
and the Board must evaluate the merits of the veteran's claim 
in light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Historically, entitlement to service connection was denied by 
rating decision dated in September 1982 on the basis that a 
personality disorder was shown in service, which was 
developmental and not service-connectable, and that, 
presumably, paranoid schizophrenia was not shown within the 
one year presumptive period.  The RO's decision became final 
after one year.  It is also noted that the veteran was found 
not guilty by reason of insanity in 1980 after murdering his 
college professor for giving him a failing grade.  The 
veteran attempted to reopen his claim, which was denied by 
rating decision dated in September 1989.  He was given notice 
and did not timely appeal.  In November 1993, he again 
applied to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder.  This claim 
is now before the Board for consideration.  As noted above, 
the Board remanded the case for additional development by 
decision dated in February 1997.  Further, an expert medical 
opinion was requested in November 1998.

Significantly, and as discussed in detail below, a medical 
expert opined, in a recent Veterans Health Administration 
(VHA) letter, that the veteran was in the initial stages of 
schizophrenia during active duty service and the later 
development of hallucinations and delusions signaled the 
progression into the active phase of the illness.  Based on 
this evidence, and the veteran's ongoing contentions, it is 
the decision of the Board that this evidence is new and a so 
significant that it must be considered for fair adjudication 
of the case.  It is the conclusion of the Board, therefore, 
that the evidence added since the last final denial is new 
and material and as such the claim is reopened.  The 
credibility of this evidence is to be presumed for the 
purposes of determining whether it is new and material.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Since new and 
material evidence has been received to reopen the claim, the 
issue of service connection for an acquired psychiatric 
disorder, currently diagnosed as paranoid schizophrenia, will 
be addressed on a de novo basis. 

Because the Board's determination that new and material 
evidence has been submitted is contrary to the RO's 
determination, the Board is further required to initially 
determine whether the claimant would be prejudiced by the 
Board's considering subissues and arguments or applying 
statutes, regulations, or Court analyses which had not been 
considered by the RO.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the veteran would not be 
prejudiced by the Board's determination of the issue of 
service connection for an acquired psychiatric disorder, 
given the favorable outcome to the veteran.  Moreover, the RO 
had provided him a statement of the case and a supplemental 
statement of the case which collectively apprised him of the 
relevant laws and regulations, the relevant evidence, and the 
strengths and weaknesses of his case for proving entitlement 
to service connection.  In addition, in numerous statements 
and correspondence, the veteran and his representative have 
presented arguments with respect to service connection on the 
merits.  Therefore, the issue of entitlement to service 
connection for an acquired psychiatric disorder will be dealt 
with by the Board on a de novo basis with consideration of 
any relevant subissues, statutes, regulations, or Court 
precedents.  See Curry v. Brown, 7 Vet. App. 59 (1994). 

Briefly, the veteran was treated in service for what was 
therein classified as a mixed personality disorder, 
manifested by seclusiveness, shyness, and fear of the Air 
Force environment, with schizoid, inadequate, and immature 
features.  There were said to be no manifestations of a 
psychosis noted or evidence of hallucinations reported in 
service.  

In a September 1991 discharge report from a state hospital, 
the veteran was noted to have been transferred from another 
state hospital in March 1989, subsequent to a civil 
commitment after he was found not guilty of first-degree 
murder by reason of insanity.  A past history of delusions 
and hallucinations was noted, although he denied having them 
when asked.  Hallucinations were reported to be questionable 
because, although he was observed talking to himself, he 
denied hearing voices.  Private psychiatric evaluation was 
apparently undertaken in May 1991, in Jacksonville, Florida, 
and he appeared to have some delusions and hallucinations at 
that time.  The veteran was prescribed Haldol and Cogentin 
during his stay, and was ordered to continue taking his 
medication and to submit to outpatient mental health 
treatment following his discharge from the hospital.  The 
admission diagnosis in March 1989 was major depressive 
disorder, with a GAF of 70.  At the time of discharge in 
September 1991 the diagnosis was major depressive disorder in 
remission.

Due to the conflict among several different diagnoses found 
throughout the record, the Board remanded the case for 
clarification.  In an August 1997 VA examination report, the 
veteran noted a history of hearing voices while on active 
duty.  In 1980, he was found not guilty by reason of 
insanity.  He was confined in several state mental hospitals 
for approximately twelve years and was apparently currently 
being treated on an outpatient basis.  After a mental status 
examination, the examiner diagnosed paranoid schizophrenia, 
which it appeared to him to have started while the veteran 
was on active duty.  The GAF was 50 and the veteran was noted 
to be severely impaired in terms of his industrial ability 
and his interpersonal relationships.  He was found incapable 
of gainful employment because of schizophrenia.  In a 
subsequent VA examination report dated in November 1997, the 
veteran again related hearing voices in service and indicated 
that he was a loner growing up.  After a mental status 
examination, the examiner diagnosed paranoid schizophrenia 
with a GAF of 50.  He concluded that the veteran's disability 
led to serious impairment in interpersonal relationships and 
in his ability to work.

Because no clear determination had been made regarding 
whether the veteran's in-service psychiatric complaints were 
manifestations of his current psychiatric disability, the 
Board requested an opinion from a medical expert by way of a 
VHA letter.  Specifically, the medical expert was requested 
to render an opinion regarding whether the veteran manifested 
symptoms of paranoid schizophrenia in service or within the 
one year presumptive period, determine when the first 
symptoms of an acquired psychiatric disorder were 
demonstrated, and attempt to reconcile conflicting medical 
opinions and diagnoses.  

In response, the medical expert reviewed the claims file and 
discussed in-service treatment and diagnoses, examined post 
service treatment, and summarized the diagnostic manual for 
schizophrenia.  In sum, he concluded that while the veteran 
did not exhibit signs of active schizophrenia 
(hallucinations, delusions) in service, the record strongly 
suggests that he was exhibiting the prodrome of schizophrenia 
on active duty which subsequently developed into the active 
phase of the illness.  He stressed that given the clear 
subsequent development of schizophrenia, the service records 
indicate that the initial stages of the illness developed in 
service.  

Further, with respect to the question of when the first 
symptoms of an acquired psychiatric disorder, distinguished 
from a personality disorder, were first demonstrated, the 
medical expert specifically observed that the signs of the 
beginning of the illness manifested when the veteran's 
behavior deteriorated and he was unable to perform his job, 
became shy, seclusive, and schizoid, began acting strangely, 
smiled inappropriately, and neglected himself.  With respect 
to the question of reconciliation of conflicting medical 
opinions, the medical expert related that at least six months 
of symptoms are required to establish the diagnosis of 
schizophrenia and the diagnosis of the prodrome of 
schizophrenia is usually made in retrospective, after it is 
known that the individual developed active symptoms of the 
disease.  He reflected that the initial examiners did not 
have the knowledge now clearly present in the claims file 
that the veteran developed active symptoms of schizophrenia 
and "almost certainly" exhibited the initial stages of the 
illness as a prodrome while in service.  He concluded that 
this is the natural progress of the illness as it often 
develops in the early twenties under stressful conditions. 

In light of the opinion above, the Board concludes that the 
evidence favors a grant of service connection for an acquired 
psychiatric disorder, currently diagnosed as paranoid 
schizophrenia.  The evidence shows that the veteran exhibited 
symptoms of the prodrome of schizophrenia in service and that 
he subsequently developed active schizophrenia.  With the 
application of the benefit of the doubt provisions set forth 
at 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998), the Board 
finds that the evidence demonstrates that the veteran 
incurred an acquired psychiatric disorder during active 
service, and that service connection is, accordingly, 
appropriate. 


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for an acquired 
psychiatric disorder is reopened.  

Having reopened the claim, entitlement to service connection 
for an acquired psychiatric disorder, currently diagnosed as 
paranoid schizophrenia, is granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

